                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DONALD J. TRUMP,

                              Plaintiff,

v.                                                                          Case No. 20-C-1785

THE WISCONSIN ELECTIONS COMMISSION, et al.,

                              Defendants.
______________________________________________________________________________

     BRIEF OF DEFENDANTS BARRETT, WOODALL-VOGG, AND OWCZARSKI IN
                   SUPPORT OF THEIR MOTION TO DISMISS


       Defendants Milwaukee Mayor Tom Barrett, Milwaukee Election Commission Executive

Director Claire Woodall-Vogg, and City Clerk Jim Owczarski (collectively, the “City of

Milwaukee” or “City”), by their attorneys, submit the following Brief in Support of their Motion

to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and (6). The City requests that for the reasons set

forth below, the Court enter an order cancelling the now-scheduled evidentiary hearing,

dismissing the complaint and this action, and awarding costs and attorneys’ fees.

                                       INTRODUCTION

       Plaintiff Donald J. Trump asks this Court to subvert the will of Wisconsin’s electorate

and “remand” the choice of Wisconsin’s presidential electors to the Wisconsin state legislature.

In seeking such an extreme and unprecedented remedy, one might expect Plaintiff to assert

specific and pervasive instances of voter fraud, or to provide at least a scrap of support for the

premise that the Defendants’ actions “likely tainted more than 50,000 ballots.” One might also

anticipate a coherent legal framework for the Plaintiff’s claims. The Plaintiff’s Complaint offers

none of these things. Instead, though a month has elapsed since the Plaintiff was defeated in the




         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 13 Document 87
Wisconsin general election, the best he can muster is a befuddling array of speculative

allegations, conclusory statements, and hollow legal citations.

        Plaintiff’s Complaint fails as a matter of law in several respects. First, because Plaintiff

cannot establish constitutional claims, this Court lacks jurisdiction over this action. Second, his

Complaint fails to state any plausible claim for relief. Third, his claims are not justiciable

because his exclusive remedies are controlled by state law and he has no standing to proceed.

Lastly, abstention doctrine dictates that this Court should refrain from deciding this matter. For

all these reasons, and without the need for consideration of the merits or the taking of live

testimony, Plaintiff’s Complaint should be dismissed in its entirety pursuant to Fed. R. Civ. P.

12(b)(6).

                               PROCEDURAL BACKGROUND

        On December 2, 2020, Plaintiff filed a Complaint and accompanying “Motion for

Expedited Declaratory and Injunctive Relief and for an Expedited Hearing.” See Complaint

(ECF No. 1); Motion for Expedited Declaratory and Injunctive Relief and for an Expedited

Hearing (“Motion”) (ECF No. 6). During the December 4, 2020, status/scheduling conference in

this matter, Plaintiff appeared to concede that he is not really seeking injunctive relief at all. For

that reason, as well as those set forth in its separate response to Plaintiff’s motion, the City of

Milwaukee maintains that the plaintiff is entitled to neither injunctive relief nor the expedited

hearing currently scheduled for December 10, 2020. However, as discussed herein, the Court

need not reach those questions because the Plaintiff’s Complaint should be dismissed as facially

insufficient.




                                                  2

            Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 13 Document 87
                                          ARGUMENT


   I.      This Court Lacks Subject-Matter Jurisdiction Over the Plaintiff’s Claims.

        Though his Complaint is frequently difficult to decipher, it seems that Plaintiff ultimately

seeks: (1) a declaration that various defendants violated Wisconsin statutes when conducting the

November 3, 2020, general election, and (2) a different outcome in that election, apparently via a

“remand” to the Wisconsin legislature. In alleging that this Court has subject-matter jurisdiction

to provide these remedies, Plaintiff cites to 28 U.S.C. §§ 1331 and 1343, which assigns to federal

district courts “original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.” (Compl. ¶ 24).

        Federal courts are not “constituted as free-wheeling enforcers of the Constitution and

laws.” Initiative & Referendum Inst. v. Walker, 450 F.3d 1082, 1087 (10th Cir. 2006) (en banc).

A party suing in federal court thus must show that his suit falls within that court’s jurisdiction.

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S. Ct. 1673 (1994). Plaintiff

apparently maintains that this case presents a federal question within this Court’s subject-matter

jurisdiction pursuant to the Constitution’s Electors Clause, First Amendment, and Fourteenth

Amendment. Plaintiff is wrong. This Court should reject Plaintiff’s contrived attempts to

transform his grievances into matters of federal constitutional import.

        “[W]hen a federal court concludes that it lacks subject-matter jurisdiction, the court must

dismiss the complaint in its entirety.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514, 126 S. Ct.

1235    (2006).       Additionally,   “when      evaluating   a   facial   challenge   to   subject

matter jurisdiction under Rule 12(b)(1), a court should use Twombly–Iqbal's ‘plausibility’

requirement, which is the same standard used to evaluate facial challenges to claims under Rule

                                                  3

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 3 of 13 Document 87
12(b)(6).” Silha v. ACT, Inc., 807 F.3d 169, 174 (7th Cir. 2015).                 Section II, infra, explains in

detail why the Plaintiff’s alleged First Amendment, Fourteenth Amendment, and Electors Clause

claims fail under the applicable pleading standard and thus are facially invalid. Without any

viable constitutional claims there is nothing further for this Court to do. This Court should

decline to exercise jurisdiction for the same reasons that the Plaintiff fails to state a constitutional

claim and dismiss the Complaint in its entirety.


    II.      The Plaintiff Fails to State a Plausible Claim for Relief.

          In order to state a claim upon which relief may be granted, Plaintiff had to plead plausible

facts. Plaintiff must offer more than conclusory allegations; rather, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)); see also

Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009) (before subjecting defendants to “paranoid

pro se litigation ... alleging ... a vast, encompassing conspiracy,” the plaintiff must meet a “high

standard of plausibility”). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. For the reasons explained in detail below as to

each alleged claim, the Complaint does not meet the baseline specificity requirements under

Twombly and Iqbal.1




1
  If this case were proceeding under a normal timeline, the City defendants would have instead brought a motion
under Federal Rule of Civil Procedure 12(e) for a more definite statement. Despite Plaintiff having a month in which
to draft his Complaint, the City defendants maintain that the Complaint is so vague that the they cannot reasonably
prepare a response. However, given the extremely unusual timeline presented in this case at Plaintiff’s request, the
City Defendants recognize the unlikelihood of Plaintiff submitting a more definite statement prior to the scheduled
hearing on Thursday, December 10, 2020.

                                                         4

           Case 2:20-cv-01785-BHL Filed 12/08/20 Page 4 of 13 Document 87
       In deciding a motion to dismiss, the Court presumes the veracity of all well-pleaded

material allegations in the Complaint, Firestone Fin. Corp. v. Meyer, 796 F.3d 822, 826 (7th Cir.

2015), but “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007) (alteration in

original) (quoting Fed. R. Civ. P. 8(a)). “[C]onclusory statements of law . . . and their

unwarranted inferences . . . are not sufficient to defeat a motion to dismiss for failure to state a

claim.” N. Tr. Co. v. Peters, 69 F.3d 123, 129 (7th Cir. 1995). .” This standard “ordinarily

requires describing the ‘who, what, when, where, and how’” of the fraud. AnchorBank, FSB v.

Hofer, 649 F.3d 610, 615 (7th Cir. 2011).


           a. The Plaintiff’s First Amendment Claims Fail as a Matter of Law.

       Plaintiff’s Complaint contains precisely one reference to the First Amendment to the

United States Constitution. In a section alleging his bases for jurisdiction and venue in this

Court, Plaintiff states: “This action arises under 42 U.S.C. § 1983 and Art. I, § 4, cl. 2, Art. II, §

1, cl. 4 and the First and Fourteenth Amendments of the United States Constitution.” (Compl. ¶

23) (emphasis added). The First Amendment states: “Congress shall make no law respecting an

establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of

speech, or of the press; or the right of the people peaceably to assemble, and to petition the

Government for a redress of grievances.” U.S. Const. amend. I. The Complaint, however,

makes no allegations concerning Plaintiff’s First Amendment rights. Further, Plaintiff seeks no

declaratory or injunctive relief concerning his First Amendment rights. See Motion for

Expedited Declaratory and Injunctive Relief and for an Expedited Hearing (“Motion”) (ECF No.

6); see also Compl. at 71-72 (prayer for relief). Plaintiff’s Complaint does not contain even

                                                  5

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 5 of 13 Document 87
threadbare First Amendment allegations. The First Amendment claim fails to meet the Twombly

and Iqbal pleading standard and should be dismissed accordingly.


           b. The Plaintiff’s Fourteenth Amendment Claims Fail as a Matter of Law.

       The Complaint fails to plead plausible facts to state either an Equal Protection or Due

Process claim under the Fourteenth Amendment. The seventy-two-page Complaint refers to

equal protection and due process only five times—three of them occurring in the conclusion and

request for relief sections—and at no point makes any distinction between the two claims.

       Plaintiff is a resident of the State of Florida and was a candidate for President of the

United States in the November 3, 2020 election held in the State of Wisconsin for the selection

of electors for the offices of President and Vice President of the United States. (Compl. ¶ 1).

Plaintiff does not allege that he voted in the State of Wisconsin—nor could he have done so, as a

resident of Florida. See generally Compl.. Plaintiff’s Complaint alleges multiple violations of

the Wisconsin Election Code, including: (1) “Ignoring or compromising state law limits on the

availability of mail-in balloting for those reasonably able to cast a ballot in person”; (2)

“Proliferating unmanned mail-in ballot drop boxes”; (3) “Processing and counting vast numbers

of mail-in ballots outside the visibility of poll watchers”; (4) “Reducing or eliminating

mandatory voter information certifications for mail-in ballots”; and (5) “Permitting ‘ballot

tampering.’” (Compl. ⁋ 28).

       Plaintiff does not plead any facts demonstrating that these alleged illegal practices

disfavored votes for him as opposed to his opponent in the election. (See e.g. Compl. at 72, ¶ 3

“Declaring that the constitutional violations of the Defendants likely tainted more than 50,000

ballots, a number well in excess of the current estimated difference between the vote totals for

the Republican and Democrat candidates for President”).     Plaintiff then makes a conclusory

                                               6

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 6 of 13 Document 87
statement that these practices “violated equal protection and due process standards, significantly

undercutting the predictable and uniform application of the law, while serially undermining the

Wisconsin Election Code.” (Compl. ¶ 29). Similarly, in relation to the ballot drop boxes,

Plaintiff alleges that there was “an abject lack of uniform standards regarding the handling,

security and openness of the process to the public in connection with the new use of un-manned,

absentee ballot drop boxes,” making them “constitutionally suspect under the Equal Protection

and Due Process Clauses.” (Compl. ¶ 199).

        The Fourteenth Amendment of the United States Constitution requires that no State shall

“deprive any person of life, liberty, or property, without due process of law; nor deny to any

person within its jurisdiction the equal protection of the laws.” It is entirely unclear how

Plaintiff believes his Equal Protection or Due Process rights were violated through the various

alleged Wisconsin Electoral Code violations. Plaintiff’s Complaint lacks any factual allegations

that he (not even a Wisconsin voter) or any Wisconsin voters were treated differently under like

circumstances. Similarly, Plaintiff’s Complaint makes no factual allegation of being denied

process of the law or being denied the fundamental right to vote. Plaintiff’s Complaint is

completely devoid of factual allegations as to how any of his constitutional rights were violated.

Plaintiff does not even attempt to make threadbare recitals of the elements of a cause of action,

and instead improperly relies only on conclusory statements to support his claims. Given this

lack of factual specificity, the Complaint fails to state a Fourteenth Amendment claim for either

Equal Protection or Due Process. As such, Plaintiff’s claims fail to meet the Twombly and Iqbal

pleading standard and should be dismissed accordingly.2


            c. The Plaintiff’s Elections Clauses Claims Fail as a Matter of Law.

2
 The City also joins the due process and equal protection arguments articulated by Defendant Democratic National
Committee.

                                                       7

          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 7 of 13 Document 87
           Plaintiff asks this Court for judgment declaring that “the Defendants violated the Electors

Clause by failing to abide with the directions of the Wisconsin Legislature in connection with the

conduct of the 2020 Presidential Election in Wisconsin.” (Compl. at 71, ¶ 1). He further seeks

judgment “Remanding this case to the Wisconsin Legislature to consider the Defendants’

violations of the Electors […] Clause[ ] and determine what remedy, if any, the Wisconsin

Legislature should impose within its authority pursuant to the Electors Clause.” (Compl. at 72, ¶

4). Plaintiff asserts jurisdiction and venue exist pursuant to Article II, § 1, cl. 4, as well as

Article I, § 4, cl. 2. (Compl. ¶ 23).


           The Complaint refers at times to the Electors Clause alone and at others to the Elections

Clauses collectively.3          The “Electors Clause” of the Constitution states: “Each State shall

appoint, in such Manner as the Legislature thereof may direct, a Number of Electors ….” U.S.

Const. art. II, § 1, cl. 2. The Elections Clause is found at Article I, § 4, cl. 1 and provides in part:

“The Times, Places and Manner of holding Elections for Senators and Representatives, shall be

prescribed in each State by the Legislature thereof[.]” U.S. Const. art. I, § 4, cl. 1.

           Plaintiff does not allege that either Clause authorizes a federal court provide the

extraordinary remedy of remanding to a state legislature for the fashioning of a remedy. He can

point to no authority for this proposition. Plaintiff does not allege that the declaratory relief

requested of this Court is a predicate to seeking a remedy through the Wisconsin Legislature,

which is his apparent objective. He does not allege the status of other pending litigation in state

and federal court, such that the parties and this Court may fully contemplate abstention

principles. Nor does Plaintiff specifically identify how the Elections Clauses were violated by

the City. His Complaint contains conclusory statements wedged into what are otherwise clearly


3
    See Compl. ¶¶ 42, 45, 50, 56, 57, 63, 67, 70, 72, 105, 161-62, 178, 211-12, 299, 301-02.

                                                            8

             Case 2:20-cv-01785-BHL Filed 12/08/20 Page 8 of 13 Document 87
state law claims. See, e.g., Compl. ¶ 105 (“it is clear that due to the conduct of the Defendants

unlawful ballots under Wisconsin Law and the Electors Clause of the U.S. Constitution were cast

and counted, throughout the State.”).


          Another federal district court recently held that, given similar pleadings, the plaintiffs did

not “explain how or why such violations of state election procedures automatically amount to

violations of the clauses.” Slip Op. at 30, King v. Whitmer, No. 2:20-cv-13134 (E.D. Mich. Dec.

7, 2020). Instead, the plaintiffs’ claims were “in fact state law claims disguised as federal

claims.” Despite having had a month following the election to draft his Complaint, it is not

clearly divided into intelligible causes of action; however, even within allegations grouped

within a common heading, there are entire passages in which Plaintiff makes no mention of the

Elections Clauses.      See, e.g., Compl. ¶¶ 74-82 (concerning voter identification).          Simply,

Plaintiff fails to adequately allege a claim upon which relief may be granted.               Plaintiff’s

Elections Clauses claims fail to meet the Twombly and Iqbal pleading standard and should be

dismissed accordingly.


   III.      The Plaintiff’s Claims Are Not Justiciable Because the Plaintiff’s Exclusive
             Remedies Lie in State Law and He Lacks Standing.

             a. State Law Provides Plaintiff’s Exclusive Remedies.

          The Plaintiff’s failure to plead plausible constitutional claims is compounded by the fact

that his exclusive remedies lie elsewhere: in the laws of Wisconsin. Wis. Stat. § 9.01(11)

expressly and unequivocally states that “[t]his section constitutes the exclusive judicial remedy

for testing the right to hold an elective office as the result of an alleged irregularity, defect or

mistake committed during the voting or canvassing process.” See also Carlson v. Oconto Cty.

Bd. of Canvassers, 2001 WI App 20, ¶ 7, 240 Wis. 2d 438, 623 N.W.2d 195 (deeming Wis. Stat.

                                                    9

           Case 2:20-cv-01785-BHL Filed 12/08/20 Page 9 of 13 Document 87
§ 9.01 the “exclusive remedy for any claimed election fraud or irregularity).           Any appeal

regarding the recount process thus must commence in a circuit court in Wisconsin and then work

its way through Wisconsin’s higher courts, as appropriate. Wis. Stat. §§ 9.01(6)-(9).

       Plaintiff is well aware of Wisconsin’s recount statute and the procedures contained

therein. He requested recounts in Dane and Milwaukee Counties and unsuccessfully pursued an

original action in the Wisconsin Supreme Court following the conclusion of those recounts.

Trump v. Evers, No. 2020AP001971 at 2 (Wis. Sup. Ct. Dec. 4, 2020). Plaintiff’s petition was

denied because he failed to comply with the procedural requirements of Wis. Stat. § 9.01, and the

Court directed him to follow those requirements by filing in circuit court. Id. Justice Hagedorn,

concurring, noted that “[a]ll parties seem to agree that Wis. Stat. § 9.01 (2017-18) constitutes the

‘exclusive judicial remedy’ applicable to this claim.” Trump v. Evers, No. 2020AP001971 at 2

(Wis. Sup. Ct. Dec. 4, 2020) (Hagedorn, J., concurring).


       To the extent that Plaintiff’s Complaint takes issue with guidance issued by the

Wisconsin Elections Commission (“WEC”), such guidance is also subject to a statutory

exclusive remedy provision. (See generally Compl.). Pursuant to Wis. Stat. § 227.40(1):

       the exclusive means of judicial review of the validity of a rule or guidance
       document shall be an action for declaratory judgment as to the validity of the rule
       or guidance document brought in the circuit court for the county where the party
       asserting the invalidity of the rule or guidance document resides or has its
       principal place of business or, if that party is a nonresident or does not have its
       principal place of business in this state, in the circuit court for the county where
       the dispute arose.

This statute clearly provided the Plaintiff with a means for challenging any established WEC

guidance with which he disagreed well before the election occurred. Indeed, a declaratory

judgment from a Wisconsin court clarifying election procedures prior to the election might well

have assisted election officials in conducting as safe and fair an election as possible during a


                                                10

        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 10 of 13 Document 87
global pandemic.4 Unfortunately, the Plaintiff’s interest here is in obfuscation, not clarity. Only

by pretending that he had no other options can Plaintiff hope to obscure the emptiness of his

supposed federal claims.

           Additionally, Plaintiff appears to concede that his Elections Clauses claims, which form

the core of his purported constitutional arguments, are better addressed elsewhere. Plaintiff

endeavors to specifically address justiciability in the Complaint. (Compl. ¶¶ 64-72).                      He

concedes, as he must, that “in relation to the Electors Clause … it is ultimately the exclusive

province of the Wisconsin Legislature to determine the remedy for violations of Article II

of the U.S. Constitution in Wisconsin.” (Compl. ¶ 67) (emphasis added); see also Compl. ¶ 70

(“it is the State Legislature alone that has the final say” on questions about whether state laws

were followed by state officials). Plaintiff further acknowledges, albeit without specificity, that

there are several lawsuits pertaining to the presidential election filed in state and federal courts.

(Compl. ¶ 66). Plaintiff even grants that the Wisconsin legislature is likely aware of—and

perhaps even itself investigating—elections-related issues. (Compl. ¶¶ 64-65).

           Despite these facts, Plaintiff alleges that it is proper to bring his claims in this Court.

(Compl. ¶¶ 68-69). He points to Marbury v. Madison, 5 U.S. 137, 177, 2 L. Ed. 60 (1803) for

the general proposition that it is the duty of the courts to “‘say what the law is.’” (Compl. ¶ 68).

To get from the broad proposition to his desired outcome of justiciability in this Court, Plaintiff

cites a three-justice concurrence to the per curiam opinion in Bush v. Gore, 531 U.S. 98, 115,

121 S. Ct. 525, 148 L. Ed. 2d 388 (2000).                      (Compl. ¶ 71).         However, Bush v. Gore is

procedurally and factually distinct from the present case; there the Supreme Court ruled so as to

allow the State of Florida to proceed with its responsibilities under the Electors Clause and state

law, not to interfere with and undermine that process. While litigation is ongoing pursuant to the
4
    See City Defendants’ laches arguments contained in their motion response brief.

                                                          11

            Case 2:20-cv-01785-BHL Filed 12/08/20 Page 11 of 13 Document 87
procedures set out by the Wisconsin Legislature, Plaintiff asks this Court to intervene in the

process by which Wisconsin chooses electors. Federal courts are not venues for plaintiffs to

assert a bare right “to have the Government act in accordance with law.” Allen v. Wright, 468

U.S. 737, 754, 104 S. Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other grounds by Lexmark

Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 126–27, 134 S. Ct. 1377, 188

L.Ed.2d 392 (2014).

         The fact that Plaintiff’s efforts in state court have been fruitless may well speak to the

underlying merits of his claims. That fact does not, however, mean he was without a remedy at

law. Plaintiff’s efforts to demonstrate justiciability fall short because his relief lies elsewhere,

and his claims should be dismissed.


            b. The Plaintiff Lacks Standing.

         The City of Milwaukee maintains that this matter is not justiciable because the Plaintiff

lacks standing to proceed. In the interests of economy as directed by the Court, the City of

Milwaukee joins and adopts as its own the standing arguments advanced by Defendant

Democratic National Committee.


   IV.      This Court Should Abstain from Deciding This Matter.

         The City of Milwaukee maintains that this Court should abstain from deciding this

matter. In the interests of economy as directed by the Court, the City joins and adopts as its own

the abstention arguments advanced by Defendant Democratic National Committee.


                                         CONCLUSION




                                                 12

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 12 of 13 Document 87
       For the reasons stated herein, and pursuant to Fed. R. Civ. P. 12(b)(1) and (6), the City of

Milwaukee Defendants Tom Barrett, Claire Woodall-Vogg, and Jim Owczarski respectfully ask

this Court to dismiss the Plaintiff’s Complaint in its entirety and without need for further

proceedings. They further request the award of costs and attorneys’ fees.


       Dated at Milwaukee, Wisconsin, this 8th day of December, 2020.


                                             TEARMAN SPENCER
                                             City Attorney, State Bar No. 1030676


                                             s/James M. Carroll____________________
                                             James M. Carroll (State Bar No. 1068910)
                                             Scott F. Brown (State Bar No. 1089753)
                                             Kathryn Z. Block (State Bar No. 1029749)
                                             Patrick J. McClain (State Bar No. 1100896)
                                             Elleny B. Christopoulos (State Bar No. 1105495)
                                             Tyrone M. St. Junior (State Bar No. 1079284)
                                             Julie P. Wilson (State Bar No. 1034792)
                                             Attorneys for Defendants, Tom Barrett, Claire
                                             Woodall-Vogg, and Jim Owczarski
                                             CITY OF MILWAUKEE
                                             Milwaukee City Attorney’s Office
                                             200 E. Wells Street, Room 800
                                             Milwaukee, WI 53202-3515
                                             Telephone: (414) 286-2601
                                             Facsimile: (414) 286-8550
                                             jmcarr@milwaukee.gov


1077-2020-1711:272599




                                               13

        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 13 of 13 Document 87
